Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted July 25, 2022, wherein claims 1 and 21 are amended and new claim 132 is introduced.  This application is a national stage application of PCT/US19/26158, filed April 5, 2019, which claims benefit of provisional application 62/653752, filed April 6, 2018, and 62/653741, filed April 6, 2018.
Claims 1, 2, 21, 22, 131, and 132 are pending in this application.
Claims 1, 2, 21, 22, 131, and 132 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted July 25, 2022, with respect to the rejection of claims 1, 2, 21, and 22 under 35 USC 103 for being obvious over Nakanishi et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to no longer include the obvious embodiments.  Therefore the rejection is withdrawn.

	Currently claims 1, 2, 21, 22, 131, and 132 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted July 25, 2022, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	Independent claims 1, 131, and 132 are directed to compounds having various structures (I), ()b), and (Ic) comprising a trifluoro-phenothiazine moiety and an N-heterocycle attached by an alkylene group.  Dependent claim 2 specifies a further structural limitation to claim 1.  Dependent claims 21 and 22 claim a pharmaceutical composition.
	The claimed structures are not disclosed in the art.  The closest compounds disclosed in the art to those of claims 1 and 131 are similar phenothiazine compounds, for example as disclosed by foreign publications GB1000686 or FR79148. (References included with PTO-892) While these compounds comprise a phenothiazine ring and a piperidine ring connected by an alkylene group, independent claims 1 and 131 as pending require that the N-hetero ring be substituted with very specific groups R2 and R3, which are not disclosed by these references.  Furthermore nothing about the art suggests to one of ordinary skill in the art to make the necessary modifications to the prior art compounds to arrive at the claimed compounds.
	With respect to new claim 132, this claim is directed to a structure comprising a phenothiazine group and a spiro-heterocyclic group containing only carbon and nitrogen atoms.  While this structure is similar to those described in foreign publication JPS42-24589 (Reference and English machine translation of record in previous action) structure (Ic) in claim 132 differs from the compounds disclosed in this reference in that it requires the presence of a hydroxy or alkoxy substituent on the alkylene linker.  JPS42-24589 only discloses using a generically defined alkylene linker without suggesting any particular substituents on the linker.  US patent 3882109 (Cited in PTO-892) and foreign publication BE666965 (Reference included with PTO-892) also both disclose similar structures lacking the additional substituent on the alkylene ring, and do not render the claimed invention obvious for the same reason.
Accordingly, Applicant’s amendment submitted July 25, 2022, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        8/4/2022